Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2006

MBIA Ins Corp v. Royal Indemnity Co
Precedential or Non-Precedential: Precedential

Docket No. 03-4382




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"MBIA Ins Corp v. Royal Indemnity Co" (2006). 2006 Decisions. Paper 1333.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1333


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                          No. 03-4382
                          No. 04-2207
                          No. 04-3487


 MBIA INSURANCE CORPORATION; WELLS FARGO BANK
MINNESOTA, N.A., as Trustee of SFC Grantor Trust, Series 2000-1,
     SFC Grantor Trust, Series 2000-2, SFC Grantor Trust,
        Series 2000-3, SFC Grantor Trust, Series 2000-4,
      SFC Grantor Trust, Series 2001-1, SFC Grantor Trust
    2001-2, SFC Owner Trust 2001-I and SFC Grantor Trust,
                         Series 2001-3

                                v.

               ROYAL INDEMNITY COMPANY,

                                Appellant, No. 03-4382

                                v.

               ROYAL INDEMNITY COMPANY,

                                Third-Party Plaintiff
                                v.

    PNC BANK, N.A.; STUDENT LOAN SERVICING LLC;
       ANDREW N. YAO; SFC ACCEPTANCE II LLC;
   SFC ACCEPTANCE III LLC; SFC ACCEPTANCE IV LLC;
   SFC ACCEPTANCE V LLC; SFC ACCEPTANCE VIII LLC;
     SFC ACCEPTANCE IX LLC; SFC FINANCIAL I LLC;
     SFC FINANCIAL II LLC; SFC ACCEPTANCE VI LLC;
              SFC ACCEPTANCE VII LLC,

                                Third-Party Defendants


         WILMINGTON TRUST OF PENNSYLVANIA
                                             v.

                          ROYAL INDEMNITY COMPANY,

                                      Appellant, No. 04-2207 and 04-3487

                                            v.

                          ROYAL INDEMNITY COMPANY,

                                            Third-Party Plaintiff

                                            v.

                               SFC FINANCIAL I, LLC,

                                            Third-Party Defendant


           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

                   District Court Nos. 02-cv-01294 and 02-cv-01361
                District Court Judge: The Honorable Joseph J. Farnan, Jr.


                           ORDER AMENDING OPINION


       It appears that the Precedential Opinion which was filed on October 3, 2005 did
not identify C.A. No. 04-3487 in the caption. Accordingly, it is hereby O R D E R E D
that an amended opinion and judgment shall be issued in order to correct this clerical
discrepancy.

                                         For the Court,

                                         /s/ Theodore A. McKee
                                         Circuit Judge

Dated: